 Case 8:21-cv-01384-WFJ-JSS Document 1 Filed 06/08/21 Page 1 of 7 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

                                                Civil Action No.: ______________
TAYIAN VOGLER,

                          Plaintiff,
                                                COMPLAINT FOR VIOLATIONS
      vs.
                                                OF THE FAIR DEBT
                                                COLLECTION PRACTICES ACT
ENHANCED RECOVERY COMPANY and
PARAMOUNT RECOVERY SYSTEMS,
                          Defendant.            DEMAND FOR JURY TRIAL


      Plaintiff Tayian Vogler (“Plaintiff”) brings this action against defendants

Enhanced Recovery Company (“Enhanced Recovery”), and Paramount Recovery

Systems (“Paramount Recovery”) (collectively “Defendants”) and alleges based

upon Plaintiff’s personal knowledge, the investigation of counsel, and information

and belief, as follows:

                           NATURE OF THE ACTION

      1.     This is an action to recover damages under the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq.

      2.     Defendants have been furnishing inaccurate account information that

was published on Plaintiff’s credit reports. On November 24, 2020, Plaintiff

submitted debt validation letters to Defendants disputing the accuracy of reporting

and asking Defendants to validate the details of the accounts.



                                        -1-
 Case 8:21-cv-01384-WFJ-JSS Document 1 Filed 06/08/21 Page 2 of 7 PageID 2




      3.      The FDPCA provides that once a consumer disputes the details of an

account, the debt collector is prohibited from re-reporting the account without

marking the account as disputed.           Nonetheless, Defendants continued to

communicate the information without marking the accounts as disputed or otherwise

updating the accounts as necessary. Defendants’ reporting was thus misleading as a

matter of law.

      4.      Plaintiff has been forced to deal with the aggravation and humiliation

of a poor credit score. Accordingly, Plaintiff is entitled to damages.

                           JURISDICTION AND VENUE

      5.      The claims asserted in this complaint arise under 15 U.S.C. § 1692e of

the FDCPA. This Court has jurisdiction over the subject matter of this action under

28 U.S.C. § 1331 and 15 U.S.C. § 1692k.

      6.      Venue is proper in this judicial district under 28 U.S.C. § 1391(b).

                                      PARTIES

      7.      Plaintiff resides in Saint Petersburg, Florida, and qualifies as a

“consumer” as that term is defined under 15 U.S.C. § 1692a. Plaintiff is an

individual.

      8.      Enhanced Recovery is a foreign corporation and debt collection agency

that uses the mail, telephone, and facsimile, and is registered to do business in this




                                         -2-
 Case 8:21-cv-01384-WFJ-JSS Document 1 Filed 06/08/21 Page 3 of 7 PageID 3




District, the principal purpose of which is to attempt to collect debts alleged to be

due another. Defendant qualifies as a “debt collector” under the FDCPA.

      9.     Paramount Recovery is a foreign corporation and debt collection

agency that uses the mail, telephone, and facsimile, and is registered to do business

in this District, the principal purpose of which is to attempt to collect debts alleged

to be due another. Defendant qualifies as a “debt collector” under the FDCPA.

                        SUBSTANTIVE ALLEGATIONS

      10.    This case involves an Enhanced Recovery collections account and a

Paramount Recovery collections account that were reported on Plaintiff’s Trans

Union credit report.

      11.    The two original creditors of the Enhanced Recovery account were

Charter Communications, charged off and purportedly sold to Enhanced Recovery

in April 2020, and T-Mobile, charged off and purportedly sold to Enhanced

Recovery in June 2020.

      12.    The original creditor of the Paramount Recovery account was Florida

Hospital, charged off and purportedly sold to Paramount Recovery in June 2020.

      13.    On November 24, 2020, after Plaintiff learned that Defendants

communicated inaccurate information about the collections accounts, Plaintiff sent

debt validation letters directly to Defendants disputing the accuracy of information

on the accounts.



                                         -3-
 Case 8:21-cv-01384-WFJ-JSS Document 1 Filed 06/08/21 Page 4 of 7 PageID 4




      14.    Under the FDCPA, the receipt of Plaintiff’s debt validation letter

required Defendants to cease communicating information about the account without

marking the account as disputed.

      15.    On November 24, 2020, Plaintiff also disputed the Enhanced Recovery

and the Paramount Recovery accounts reporting by submitting a written dispute

letter to Trans Union’s Fair Credit Reporting Act compliance department.

      16.    Under the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq., upon

receiving Plaintiff’s dispute letters, Trans Union was statutorily obligated to notify

Defendants of the dispute within 5 days.

      17.    Defendants’ receipt of notification of Plaintiff’s dispute triggered

Defendants’ statutory obligations to conduct an investigation, mark the accounts as

disputed, and delete the disputed information from Plaintiff’s accounts.

      18.    Nonetheless,    Defendants     continued   to   communicate      account

information without marking the accounts as disputed.

      19.    Plaintiff has been forced to deal with the aggravation and humiliation

of a poor credit score.




                                          -4-
 Case 8:21-cv-01384-WFJ-JSS Document 1 Filed 06/08/21 Page 5 of 7 PageID 5




                                 CAUSES OF ACTION

                                         COUNT I

      Against Defendants for Violation of the FDCPA, 15 U.S.C. § 1692e

       20.      Plaintiff repeats and realleges the foregoing allegations if set forth in

full herein.

       21.      15 U.S.C. § 1692e prohibits a debt collector from using any false,

deceptive, or misleading representation or means in connection with the collection

of any debt. Subsection (8) of that provision specifically states that “the failure to

communicate that a disputed debt is disputed” is a violation of this section, as

follows:

             A debt collector may not use any false, deceptive, or misleading
             representation or means in connection with the collection of any
             debt. Without limiting the general application of the foregoing,
             the following conduct is a violation of this section:

                                         * * *
             (8) Communicating or threatening to communicate to any person
             credit information which is known or which should be known to
             be false, including the failure to communicate that a disputed
             debt is disputed.
                                                             (emphasis added).

       22.      Defendants received debt validation letters from Plaintiff stating that

the information on the accounts was disputed.

       23.      Further, upon information and belief, Defendants were notified by

Trans Union that Defendants’ account information was disputed.

                                            -5-
 Case 8:21-cv-01384-WFJ-JSS Document 1 Filed 06/08/21 Page 6 of 7 PageID 6




      24.    Nonetheless, Defendants continued to report the details of Plaintiff’s

account to the credit reporting agencies without marking the accounts as disputed.

      25.    Plaintiff has been forced to deal with the aggravation and humiliation

of a poor credit score.

      26.    Accordingly, Plaintiff is entitled to damages.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands a judgment:

      a)     awarding Plaintiff statutory money damages, actual damages, and

punitive damages;

      b)     awarding attorney’s fees and costs, and other relief; and

      c)     awarding such other relief as to this Court may seem just and proper.

                                JURY DEMAND
      Plaintiff demands a trial by jury.




                                           -6-
 Case 8:21-cv-01384-WFJ-JSS Document 1 Filed 06/08/21 Page 7 of 7 PageID 7




DATED: June 8, 2021               COHEN & MIZRAHI LLP
                                               /s/ Yosef Steinmetz
                                                Yosef Steinmetz

                                  Florida Bar No.: 119968
                                  300 Cadman Plaza West, 12th Floor
                                  Brooklyn, NY 11201
                                  Telephone: 929/575-4175
                                  929/575-4195 (fax)
                                  ysteinmetz@cmlattorneys.com

                                  Attorney for Plaintiff




                                   -7-
